
	

115 S3511 IS: Drone Safety Enhancement Act
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3511
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To broaden unmanned aircraft systems safety awareness, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Drone Safety Enhancement Act.
 2.Authorization of appropriations for Know Before You Fly campaignThere are authorized to be appropriated to the Administrator of the Federal Aviation Administration $1,000,000 for each of fiscal years 2019 through 2024 for the Know Before You Fly educational campaign or similar public informational efforts intended to broaden unmanned aircraft systems safety awareness.
		3.United States counter-UAS system review of interagency coordination processes
 (a)In generalNot later than 60 days after that date of enactment of this Act, the Administrator of the Federal Aviation Administration (referred to in this section as the Administration), in consultation with government agencies currently authorized to operate Counter-Unmanned Aircraft System (C-UAS) systems within the United States (including the territories and possessions of the United States), shall initiate a review of the following:
 (1)The process the Administration is utilizing for interagency coordination of C-UAS activity pursuant to a relevant Federal statute authorizing such activity within the United States (including the territories and possessions of the United States).
 (2)The standards the Administration is utilizing for operation of a C-UAS system pursuant to a relevant Federal statute authorizing such activity within the United States (including the territories and possessions of the United States), including whether the following criteria are being taken into consideration in the development of the standards:
 (A)Safety of the national airspace. (B)Protecting individuals and property on the ground.
 (C)Noninterference with avionics of manned aircraft, and unmanned aircraft, operating legally in the national airspace.
 (D)Noninterference with air traffic control systems. (E)Consistent procedures in the operation of C-UAS systems to the maximum extent practicable.
 (F)Adequate coordination procedures and protocols with the Federal Aviation Administration during the operation of C-UAS systems.
 (G)Adequate training for personnel operating C-UAS systems. (H)Assessment of the efficiency and effectiveness of the coordination and review processes to ensure national airspace safety while minimizing bureaucracy.
 (I)Such other matters the Administrator deems necessary for the safe and lawful operation of C-UAS systems.
 (b)ReportNot later than 180 days after the date upon which the review in subsection (a) is initiated, the Administrator of the Federal Aviation Administration shall submit to the Committee on Commerce, Science, and Transportation in the Senate and the Committee on Armed Services of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Armed Services of the House of Representatives a report on the Administration’s activities related to C-UAS systems, including—
 (1)any coordination with Federal agencies and States, subdivisions and States, and political authorities of at least 2 States that operate C-UAS systems; and
 (2)an assessment of the standards being utilized for the operation of a counter-UAS systems within the United States (including the territories and possessions of the United States).
 4.UAS critical infrastructure rulemaking applications for designationSection 2209 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note) is amended—
 (1)in subsection (b)(1)(C)(i), by striking and distribution facilities and equipment and inserting distribution facilities and equipment, and railroad facilities; and (2)by adding at the end the following:
				
					(e)Deadlines
 (1)Not later than March 31, 2019, the Administrator shall publish a notice of proposed rulemaking to carry out the requirements of this section.
 (2)Not later than 12 months after publishing the notice of proposed rulemaking under paragraph (1), the Administrator shall issue a final rule..
			
